Exhibit 10.1

 

 

 

LICENSE AND DISTRIBUTION AGREEMENT

between

CHIESI FARMACEUTICI S.p.A.

and

CORNERSTONE THERAPEUTICS INC.

Dated November 6, 2012

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE 1

  DEFINITIONS      2   

ARTICLE 2

  GRANT      6   

ARTICLE 3

  OBLIGATIONS OF CORNERSTONE      6   

ARTICLE 4

  PRODUCT DEVELOPMENT, MARKETING AUTHORIZATION AND PHARMACOVIGILANCE      8   

ARTICLE 5

  SUPPLY AND MANUFACTURING      10   

ARTICLE 6

  FINANCIAL PROVISIONS      16   

ARTICLE 7

  MARKETING OF THE PRODUCT      18   

ARTICLE 8

  INTELLECTUAL PROPERTY      19   

ARTICLE 9

  REPRESENTATIONS, WARRANTIES AND COVENANTS      22   

ARTICLE 10

  INDEMNIFICATION      25   

ARTICLE 11

  CONFIDENTIALITY      26   

ARTICLE 12

  TERM AND TERMINATION      27   

ARTICLE 13

  GENERAL PROVISIONS      29   

 

i



--------------------------------------------------------------------------------

LICENSE AND DISTRIBUTION AGREEMENT

This LICENSE AND DISTRIBUTION AGREEMENT (this “Agreement”) is made as of this
6th day of November, 2012 (the “Effective Date”) between Chiesi Farmaceutici
S.p.A. a company incorporated under the laws of Italy, with its principal place
of business at Via Palermo 26/A, 43122 Parma, Italy (“Chiesi”) and Cornerstone
Therapeutics Inc. a corporation incorporated under the laws of Delaware, with
its principal place of business at 1255 Crescent Green Drive, Suite 250, Cary,
North Carolina 27518, USA (“Cornerstone”, and together with Chiesi, the
“Parties”, each a “Party”).

WITNESSETH

WHEREAS, Chiesi has developed the Product (hereinafter defined) and Chiesi owns
or Controls (hereinafter defined) the entire right, title and interest to the
Know-How (hereinafter defined), the Patents (hereinafter defined) and the
Trademark (hereinafter defined), all of them relevant to the Product, and the
right to their exploitation in the Territory (hereinafter defined);

WHEREAS, Chiesi has already submitted an NDA (hereinafter defined) for the
Product in the Territory;

WHEREAS, Cornerstone has experience in the distribution, marketing and selling
of ethical pharmaceutical specialties for respiratory diseases and related
markets in the Territory;

WHEREAS, Chiesi and Cornerstone have agreed to enter into this Agreement,
pursuant to which Cornerstone will obtain a license from Chiesi for the purpose
of having made, importing, storing, handling, using, promoting, distributing,
marketing, offering for sale and selling the Product under the Trademark in the
Territory; and

WHEREAS, the Parties intend to enter into separate Pharmacovigilance Agreement
(hereinafter defined).

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and intending to be bound, and it being understood that the
above recitals shall be deemed to be incorporated into and form part of this
Agreement, the Parties hereby agree as follows:

ARTICLE 1

DEFINITIONS

1.1 “Act” means the US Federal Food, Drug and Cosmetic Act of 1938, the Public
Health Service Act of 1944 and the regulations promulgated under those Acts, as
may be amended from time to time.

1.2 “Affiliate” shall mean, with respect to any person, any other person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with the person specified. For this
purpose, the term “control” (including the terms “controlling,” “controlled by”
and “under common control with”) means possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
person, whether through the ownership of voting securities, by contract or
otherwise.

 

1



--------------------------------------------------------------------------------

1.3 “Agency” means any applicable supra-national, federal, national, regional,
state, provincial or local regulatory agencies, departments, bureaus,
commissions, councils or other government entities regulating or otherwise
exercising authority with respect to the manufacture, packaging, labeling,
testing, release, storage, handling, sale, distribution or use of the Product,
including the FDA.

1.4 “Applicable Laws” means the Act and other laws, rules and regulations,
(including any rules, regulations, guidelines or other requirements of any
Agency) applicable to the manufacture, packaging, labeling, testing, release,
storage, handling, sale, distribution or use of pharmaceutical products, as may
be in effect from time to time in the Territory.

1.5 “Business Day” shall mean any day other than a Saturday, Sunday or other day
on which commercial banks located in New York City, New York are required or
permitted by law to be closed for the conduct of regular banking business.

1.6 “Calendar Month” shall mean a single month starting on the first day of each
month and ending on the last day of that same month. “Calendar Quarter” shall
mean the 3 month period beginning on January 1 and ending on March 31; the
period beginning on April 1 and ending on June 30; the period beginning on
July 1 and ending on September 30; or the period beginning on October 1 and
ending on December 31.

1.7 “Claims” shall mean all charges, complaints, actions, suits, proceedings,
hearings, investigations, claims and demands.

1.8 “Competitive Field” shall mean the treatment or management of cystic
fibrosis patients.

1.9 “Competitive Product” shall mean any antibiotic product which is approved
for the treatment or management of chronic pulmonary infections due to
“Pseudomonas Aeruginosa”.

1.10 “Compound” shall mean the active ingredient known as “Tobramycin”.

1.11 “Controlled” or “to Control”, in relation to any Intellectual Property
Rights shall mean such Intellectual Property Rights in the possession (whether
by ownership, license or other right, other than pursuant to this Agreement) by
a Party or its Affiliates with the ability to grant to the other Party access
and/or a license (or sublicense) as provided herein under such right without
violating the terms of any agreement or other arrangement with any Third Party
and without requiring any further consent from such Third Party.

1.12 “Field of Use” shall mean all indications approved under the approved
Marketing Authorization for the Product in the Territory as the same shall be in
effect at any time after the Transfer Date.

 

2



--------------------------------------------------------------------------------

1.13 “First Commercial Sale” shall mean, with respect to the Product, the first
arm’s-length commercial sale for value to a Third Party after the Transfer Date.
Sales for investigator initiated trials, named patient programs, test marketing,
non-registrational studies or any similar instance where the Product is supplied
at cost or without charge shall not constitute a First Commercial Sale. For
clarity, First Commercial Sale shall not include the distribution of
demonstration or training units that are not able to be operated or intended to
be used as a Product.

1.14 “Force Majeure” shall mean in relation to either Party any occurrence
beyond the reasonable control of that Party.

1.15 “Improvement” shall mean any discovery, development, invention, enhancement
or modification, patentable or otherwise, relating in any way to the Product,
including any analytical methodology, ingredients, preparation, presentation,
means of delivery or administration, use or packaging of the Product.

1.16 “IND(s)” shall mean any investigational new drug application filed with
Regulatory Authorities in the Territory for approval to perform a clinical
trial.

1.17 “Intellectual Property Rights” shall mean patents, trademarks, know-how,
service marks, logos, trade names, rights in designs, copyright, domain names,
utility models and other intellectual property rights, whether registered or
unregistered, and including applications for registration, and all rights or
forms of protection having equivalent or similar effect in the Territory.

1.18 “Know-How” shall mean all information, procedures, instructions,
techniques, data, technical information, knowledge and experience (including
toxicological, pharmaceutical, clinical, non-clinical, medical data and health
registration data), designs, processing, specifications and technology to the
extent necessary to distribute, sell, or offer for sale the Product in the
Territory, whether in written, electronic or other form, as owned or Controlled
by Chiesi.

1.19 “Losses” shall mean any and all damages (including all incidental,
consequential, statutory and treble damages), awards, deficiencies, settlement
amounts, defaults, assessments, fines, dues, penalties, costs, fees,
liabilities, obligations, liens, losses, and expenses (including court costs,
interest and reasonable fees of attorneys, accountants and other experts).

1.20 The “Manufacturing Agreement” shall mean the Commercial Manufacturing
Agreement with Catalent Pharma Solutions, LLC, attached as Exhibit B.

1.21 “Marketing Authorization” shall mean all necessary regulatory and
governmental approvals and registrations, including NDA approvals, that are
required by an Agency to market, distribute, promote and sell the Product in the
Territory.

1.22 “Marketing Authorization Application(s)” shall mean any or all applications
to a Regulatory Authority in the Territory in order to obtain Marketing
Authorization.

 

3



--------------------------------------------------------------------------------

1.23 “NDA” shall mean (a) the single application or set of applications for
approval and/or pre-market approval to make and sell commercially in the United
States a pharmaceutical product filed with the FDA, including all information
included in Drug Master Files (DMFs) related to such application(s), and any
related registrations with or notifications to the FDA, and (b) all supplements
and amendments that may be filed with respect to any of the foregoing.

1.24 “Net Sales” shall mean gross sales amount of the Product in finished
packaging invoiced or otherwise fiscally charged by Cornerstone to unrelated
Third Parties in the Territory less (i) any trade, quantity or cash discounts in
amounts customary in the trade allowed to customers, including but not limited
to launch discounts and stocking fees, (ii) all sales or excise taxes, duties
and similar charges made or incurred by reference to the sale of the Product by
Cornerstone, (iii) chargeback payments, rebates, fees, GPO (group purchasing
organization) administrative fees, and other similar adjustments for the
Product, including those granted on price adjustments, billing errors,
reimbursements distribution fees, bona fide service fees, or similar payments
granted or given to Third Party wholesalers or other Third Party distributors,
buying groups, specialty pharmacies, health insurance carriers or other
institutions, including those paid in connection with such sales to any
governmental entity or under a government program, (iv) freight, postage,
shipping, insurance and other transportation charges to the extent included in
the invoice price, and (v) customary allowances or credits, not exceeding the
original billing or invoice amount, granted by Cornerstone on account of claims,
spoiled, damaged, rejected, recalled, or returned Product (vi) credit card
processing charges and bank fees associated with orders of Product and (vii) any
amounts actually written off or specifically identified as uncollectible in
accordance with GAAP.

1.25 “Net Sales Price” shall mean the Net Sales during the previous Calendar
Month/Quarter in the Territory divided by the total number of units of Product
to which such Net Sales were attributable.

1.26 “Orange Book” shall mean the listing maintained by the FDA and referenced
on its web site at http://www.accessdata.fda.gov/scripts/cder/ob/eclink.cfm.

1.27 “Orange Book Patents” shall mean any Patents that are listed in the Orange
Book.

1.28 “Patents” shall mean any and all patent(s) and patent applications
Controlled by Chiesi as well as any extension thereof, including supplementary
protection certificates, together with any continuations, continuations-in-part,
divisions, reissues and re-examinations thereof, listed in the schedule attached
hereto as Appendix A. The Parties shall promptly add to Appendix A any new or
additional patents which, if not licensed herein, would be infringed by having
made, importing, storing, handling, using, promoting, distributing, marketing,
selling or otherwise transferring physical possession of or otherwise
transferring title in or to the Product. Appendix A shall at all times be deemed
to have been updated and amended by the Parties to the extent that such new or
additional Patents may from time to time be filed or identified.

1.29 “Product” shall mean the product whose specifications appear on Schedule
1.33, and any other product containing the Compound which would, if not licensed
under this agreement, infringe the Patents; Product shall also, as may be
appropriate to the context, include any Improvements and any authorized generic
formulation of any Product in the event that a third party generic to the
branded Product receives approval by an Agency in the Territory with the same
Generic Code Number code.

 

4



--------------------------------------------------------------------------------

1.30 “Regulatory Authorities” shall mean any Agency which has responsibility in
the Territory for granting Marketing Authorization.

1.31 “Regulatory Requirements” shall mean all applicable standards relating to
drug products, as identified in the Act.

1.32 “SKU” shall mean a specific packaged presentation of a defined quantity of
a specific dosage strength of the Product, to be identified in the Territory by
National Drug Code labeler code specific to Cornerstone or a subsidiary of
Cornerstone as the labeler.

1.33 “Specifications” shall mean all finished product specifications, packaging
specifications and stability specifications, pursuant to the Regulatory
Requirements and as approved in the Territory under the Marketing Authorization
with which compliance is required for the fabrication, packaging, labeling,
testing, storage, handling, sale, release and continued marketing of the Product
in the Territory.

1.34 The “Supply Agreement” shall mean the supply agreement with Teva API BV,
attached as Exhibit A.

1.35 “Term” shall mean the Initial Term and the Extended Term.

1.36 “Territory” shall mean the United States of America and all its territories
and possessions throughout the world.

1.37 “Third Party” shall mean any entity other than Chiesi, Cornerstone and
their respective Affiliates.

1.38 “Trademark” shall mean any trademark, registered to Chiesi by USPTO and
approved by FDA for inclusion on the label of the Product. If the selection
thereof is made by Cornerstone, then Cornerstone shall, upon reimbursement of
all of its reasonable out of pocket expenses incurred in connection with the
selection and registration of such trademark (such amount in no event to exceed
$55,000), assign and transfer free of charge all rights, title and interest, if
any, associated thereto to Chiesi prior to filing its affidavit of use of such
trademark with the USPTO. The parties will add to Appendix A the trademark to be
used as the Trademark.

1.39 “Valid Claim” shall mean a claim in a granted and unexpired patent or a
supplementary protection certificate included in the Patents which has not been
disallowed, revoked, held unenforceable, unpatentable or invalid by a decision
of a court or other governmental agency of competent jurisdiction, from which no
appeal can be or has been taken within the time period for doing so and which
would be infringed by the Product, its manufacture, sale or use thereof and has
not been disclaimed, denied or admitted to be invalid or unenforceable through
re-issue or disclaimer or otherwise.

 

5



--------------------------------------------------------------------------------

1.40 Interpretation. Unless the context of this Agreement otherwise requires,
(a) words of one gender include the other gender; (b) words using the singular
or plural number also include the plural or singular number, respectively;
(c) the terms “hereof,” “herein,” “hereby,” and derivative or similar words
refer to this entire Agreement; (d) the terms “Article” and “Section” refer to
the specified Article and Section of this Agreement; (e) all currencies shall be
shown in United States Dollars; and (f) whenever the words “include”, “includes”
or “including” are used in this Agreement, they shall be deemed to be followed
by the words “without limitation”, whether or not they are in fact followed by
those words or words of like import. Whenever this Agreement refers to a number
of days, unless otherwise specified, such number shall refer to calendar days.
The English language shall be controlling in all respects in this Agreement.

1.41 Additional Definitions. Each of the following definitions is set forth in
the Section of this Agreement indicated below:

 

Definition

   Section

Agreement

   Preamble

Chiesi

   Preamble

Chiesi Intellectual Property

   8.1

Confidential Information

   11.1

Cornerstone

   Preamble

Effective Date

   Preamble

Extended Term

   12.1

Instrument of Authority

   5.1

Initial Term

   12.1

JDC

   4.1

Parties

   Preamble

Pharmacovigilance Agreement

   4.9

Report

   6.4

Transfer Date

   4.12

ARTICLE 2

GRANT

2.1 License Grant. Chiesi hereby grants to Cornerstone, and Cornerstone hereby
accepts from Chiesi, a non-transferable, exclusive (even as to Chiesi) license
under the Patents, the Know-How and the Trademark, for the purposes of having
made, (subject to the terms of this Agreement) and importing the Compound, and
having made, (subject to the terms of this Agreement), storing, handling, using,
promoting, distributing, marketing, offering for sale and selling the Product in
the Territory for use in the Field of Use.

2.2 External Opportunities. Cornerstone hereby agrees that, during the term of
this Agreement, and unless expressly agreed upon by the Parties in writing,
Cornerstone shall not, directly or indirectly, make, import, store, handle, use,
promote, distribute, market, offer for sale or sell the Product outside the
Field of Use or outside the Territory. Furthermore, all inquiries or orders
received or known to Cornerstone relating to the (i) sale or delivery of the
Product outside the Territory or (ii) use of the Product outside the Field of
Use shall be referred by Cornerstone to Chiesi. It is Cornerstone’s
responsibility to document and communicate the specific details of all business
opportunities relating to the foregoing to Chiesi.

 

6



--------------------------------------------------------------------------------

2.3 Sublicensing; Co-Promotion. Cornerstone shall not have the right to grant
sublicenses without the prior written consent of Chiesi, such approval not to be
unreasonably held or delayed. In addition, Cornerstone may not enter into any
co-promotion agreements concerning the Product for use in the Field of Use for
sale in the Territory without the express written consent of Chiesi as to the
co-promoting Party, such approval not to be unreasonably held or delayed.
Cornerstone shall in any case be responsible to Chiesi for all acts and
omissions of such sub-licensee or co-promoting Party, if any, as they relate to
this Agreement.

2.4 Competitive Products. Cornerstone shall not, directly or indirectly,
manufacture, supply, sell, promote, market or distribute, for itself or for the
benefit of any Third Party, any Competitive Product within the Territory for the
duration of this Agreement. Without prejudice to the foregoing, should there be
an authoritative body of medical opinion supporting the efficacy of using such
Competitive Product as an adjunct to or in combination with the Product for the
treatment of patients suffering from chronic pulmonary infections, the Parties
shall discuss in good faith how to address such situation. Should Cornerstone
breach at any time the above obligation, Chiesi shall be entitled to terminate
this Agreement upon a prior written notice of at least thirty (30) Business Days
to Cornerstone.

ARTICLE 3

OBLIGATIONS OF CORNERSTONE

The following obligations of Cornerstone shall begin upon the Transfer Date:

3.1 Own Account. Cornerstone shall place orders for the Product as set forth in
Article 5 below and shall resell the ordered Product to Cornerstone’s customers
solely in the Field of Use in the Territory.

3.2 Efforts. Cornerstone shall promote, distribute, market, offer for sale and
sell the Product using commercially reasonable efforts to achieve maximum market
impact and concentration throughout the Territory. In addition, Cornerstone
shall use commercially reasonable efforts to ensure that the First Commercial
Sale in the Territory occurs within nine (9) months after obtaining both (i) the
Marketing Authorization and (ii) approval by FDA of a label for the Product that
includes a registered Trademark (which may include a Trademark approved for
registration based on intent to use). In the event Cornerstone fails to make the
First Commercial Sale within the above time period, this Agreement shall be
automatically and immediately terminated, without any further act, provided,
however, that if Cornerstone fails to make the First Commercial Sale within such
nine (9) month period due to (i) non-conformance of the Product to the
Specifications, or (ii) inability to secure the Product from Catalent within the
above time-period for reasons not attributable to Cornerstone, then such period
shall be suspended for the duration of such circumstance.

3.3 Information and Reports. Cornerstone shall provide Chiesi with written and
oral reports, market information, competitive activities, sales forecasts,
development of prices

 

7



--------------------------------------------------------------------------------

and other pertinent customer and industry information as may be reasonably
required from time to time by Chiesi and to keep Chiesi informed of
Cornerstone’s activities, consistent with Cornerstone’s ordinary course of
business. In addition, Cornerstone shall keep Chiesi regularly informed of all
other material details concerning the promotion, distribution, marketing and
sale of the Product in the Territory as Chiesi may reasonably request.

3.4 Facilities. Cornerstone, or its designees, shall maintain facilities in the
Territory suitable for the conduct of Cornerstone’s business, and in compliance
with the Regulatory Requirements. Cornerstone agrees that Chiesi may inspect, or
have inspected, the facilities of Cornerstone to determine compliance with the
Regulatory Requirements associated with the storage and distribution of the
Product. In addition, Chiesi shall have the right, upon reasonable notice and
during business hours, to inspect or cause to be inspected at its own expense
the facilities of Cornerstone where the Product is stored.

3.5 Records. Cornerstone and its designees, shall maintain accurate records
pertaining to the sale and distribution of the Product to its customers, for a
period of at least one year after the expiration date of each lot or batch of
such Product, or such longer period as may be required by the Regulatory
Requirements, with sufficient detail to enable the recall of such Product from
the market. Cornerstone shall also maintain accurate records of all complaints
it has received regarding the Product, and the results of the investigation
thereof, for a period of at least one year after the expiration date of the lot
or batch of such Product, or such longer period as may be required by the
Regulatory Requirements.

3.6 Training. Cornerstone shall ensure that the Product is stored in compliance
with the Regulatory Requirements, and is shipped to its customers, under the
supervision of personnel having training sufficient to protect the health of the
consumer and purchaser. Cornerstone shall train and maintain an adequate staff
of appropriate personnel, sufficiently knowledgeable about the Product and
Chiesi training guidelines, in order to enable such personnel to effectively
(i) promote the sale of the Product, (ii) respond to customer inquiries and
complaints and (iii) respond to inquiries from regulatory personnel.

3.7 Compliance with Laws and Instructions. Cornerstone shall hold all applicable
licenses, and shall comply with all related directives, laws, rules and
regulations, in connection with the importation, storage, handling, promotion,
distribution, marketing and sale of the Product in the Territory. In its
promotion, marketing or sale of the Product, Cornerstone agrees to avoid making
any statements, representations, warranties or guarantees concerning the Product
except as expressly authorized pursuant to the Marketing Authorization for the
Product. Cornerstone shall, in its importation, storage, handling, distribution,
marketing and sale of the Compound and the Product, comply with the Regulatory
Requirements and the reasonable quality standards of Chiesi.

3.8 Inventory. Subject to Cornerstone taking an assignment of the Supply
Agreement and the Manufacturing Agreement as contemplated by Section 5.1,
Cornerstone shall use commercially reasonable efforts to enforce the terms of
the Supply Agreement and the Manufacturing Agreement in order to maintain
sufficient stocks of Product to meet all reasonably foreseeable demands for the
Product in the Territory without undue delay, and in no event to maintain less
stock than would be necessary to meet three (3) months demand, provided,
however, that Cornerstone shall have no obligation to purchase into inventory
any Product with less than 18 months shelf life. Cornerstone shall not be held
to the aforementioned standard in the event of inventory shortfall arising from
supply issues from the Product supplier(s) and not attributable to Cornerstone.

 

8



--------------------------------------------------------------------------------

3.9 Selling Costs. For the avoidance of doubt, all importing, storing, handling,
promoting, distributing, marketing and selling costs and expenses relating to
the Product within the Territory shall be borne exclusively by Cornerstone.

ARTICLE 4

PRODUCT DEVELOPMENT, MARKETING AUTHORIZATION AND PHARMACOVIGILANCE

4.1 Joint Development Committee. The Parties shall establish a joint development
committee (“JDC”) that will be responsible for overseeing and facilitating the
development of the Product in the Field of Use until approval thereof in the
Territory. The JDC shall have solely the powers expressly assigned to it in this
Article 4 and shall not have any power to amend, modify, or waive compliance
with this Agreement.

4.1.1 Membership. The JDC will consist of three (3) senior representatives from
each Party, or such other number that the Parties may agree upon in due course,
each of whom will have sufficient seniority within the applicable Party to make
decisions arising within the scope of the JDC’s responsibilities. Cornerstone
and Chiesi will each designate a co-chair for the JDC.

4.1.2 Meetings. The JDC will meet at such frequency as shall be established by
the Parties (but not less frequently than three (3) times per year). Meetings of
the JDC shall alternate between the offices of the Parties, unless otherwise
agreed upon by the members of the JDC, or may be held telephonically or by video
conference; provided, however, that at least one (1) meeting per year shall be a
face to face meeting. Meetings of the JDC shall be effective only if at least
two (2) representatives of each Party are in attendance or participating in the
meeting. Members of the JDC shall have the right to participate in and vote at
meetings by telephone. Each Party shall be responsible for expenses incurred by
its employees and its members of the JDC in attending or otherwise participating
in JDC meetings. The initial JDC meeting will be arranged by both Parties as
soon as possible after the Effective Date.

4.1.3 Decisions. Each Party’s representatives on the JDC will collectively have
one vote on all matters that are within the responsibility of the JDC. The JDC
members will use reasonable efforts to reach consensus on all decisions. In the
event of a deadlock regarding a particular issue on which the members of the JDC
cannot reach consensus, such issue will be resolved as provided in
Section 4.1.4.

4.1.4 Dispute Resolution. In the event that the members of the JDC are unable to
agree on a particular issue within the responsibility of the JDC, such issue
shall be referred to the Chief Executive Officer of Cornerstone and the Chief
Executive Officer of Chiesi for attempted resolution of such matter. Such
officers shall use good faith efforts to resolve promptly such matter, which
good faith efforts shall include at least one teleconference between

 

9



--------------------------------------------------------------------------------

such officers within twenty (20) days after the submission of such matter to
them. In the event that such officers are unable to reach consensus with respect
to a particular issue after a period of thirty (30) days from its submission
through good faith negotiations, then Chiesi shall have the final authority to
resolve such issue.

4.1.5 Discontinuation of the JDC. The JDC shall continue to exist until the
first to occur of (a) the Parties mutually agree to disband the JDC, and
(b) obtaining of the Marketing Authorization, at which time the responsibilities
of the JDC as set out in Section 4.1 shall be taken over by Cornerstone, at its
own expense.

4.2 Transfer of Marketing Authorization. Upon issuance of the Marketing
Authorization, Chiesi shall instruct its counsel to effect the transfer thereof
to Cornerstone no later than thirty (30) days after such issuance (the “Transfer
Date”). All expenses related to the transfer shall be borne by Cornerstone.
Furthermore, Chiesi will make available to Cornerstone, copies of any and all
Product regulatory data (including manufacturing, clinical and/or preclinical
data) filed in the Territory.

4.3 Maintenance. Upon the Transfer Date, Cornerstone shall be fully responsible
for, at its own expense, taking such steps and actions, consistent with its
legal and regulatory obligations and its commitments under this Agreement, as
may be necessary and advisable to maintain the Marketing Authorization held by
Cornerstone in the Territory, including making all applications, requests for
authorizations and submissions of information related to the Marketing
Authorization Application, and including sole responsibility for the payment and
organization of any post-Marketing Authorization study.

4.4 Conditional Marketing Authorization. In the event the Marketing
Authorization is granted with a label that is materially different from that
submitted with the NDA, Cornerstone shall have the right to terminate this
Agreement pursuant to Section 12.2. Without prejudice to the foregoing, in the
event the Marketing Authorization is granted subject to the conduct of any
study, and Cornerstone is willing and able to conduct such study, such
study(ies) shall be conducted at an equally shared cost between Cornerstone and
Chiesi. With respect to any post Marketing Authorization study to be conducted
pursuant to this section 4.4, Cornerstone shall have no obligation to conduct
and fund such study, and the Parties shall reassess their respective commitments
in this regard, if the cost to Cornerstone of such activities would exceed
$1,000,000.

4.5 Protocols. Prior to the commencement of any external scientific
investigation, Cornerstone shall provide Chiesi, for Chiesi’s approval, with a
protocol, including the relevant clinical report form, for any study to be
undertaken by Cornerstone with the Product. Chiesi shall have the right to
disagree with or request a modification of such proposed study, in particular
whether it might reasonably be deemed harmful for the sound international
development of the Product. Chiesi shall reply in writing no later than twenty
(20) Business Days from the receipt of the protocols in question, otherwise the
protocols will be deemed accepted by Chiesi.

 

10



--------------------------------------------------------------------------------

4.6 Reports/Studies.

4.6.1 Study Reports. Cornerstone undertakes to keep Chiesi duly and fully
informed of the efforts made by Cornerstone pursuant to Section 4.4, by
providing Chiesi upon request, but no less frequent than every six (6) months,
with detailed reports in writing informing Chiesi of the progress made and
results of the studies performed with the Product in the Territory.

4.6.2 Cornerstone Study Results. Cornerstone shall make available to Chiesi, as
soon as possible, results of all studies made with the Product to the extent
Cornerstone has Control of such results. Chiesi shall be free to use, directly
or indirectly, all such results in and outside the Territory free of charge.

4.6.3 Chiesi Study Results. Chiesi shall make available to Cornerstone, as soon
as possible, results of all studies made with the Product to the extent Chiesi
has Control of such results. Cornerstone shall be free to use, directly or
indirectly, all such results in the Territory pursuant and subject to the terms
of this Agreement.

4.6.4 Regulatory Status. Furthermore, Cornerstone shall keep Chiesi informed of
the status of IND(s), Marketing Authorization Application(s), Marketing
Authorization and other authorizations held or managed by Cornerstone pursuant
to Section 4.3, by providing Chiesi with documents and reports in the following
manner:

(a) with respect to IND(s) or Marketing Authorization Application(s) or
Marketing Authorization, Cornerstone shall regularly, and in any case within
twenty (20) Business Days, inform Chiesi of any submissions or grants thereof by
sending Chiesi a written report by the most appropriate means of transmission;
and

(b) with respect to any and all filings, authorizations, acceptances,
permissions, material correspondence or similar relevant documents, Cornerstone
shall provide Chiesi with copies, by the most appropriate means of transmission,
regularly upon dispatch or receipt thereof and in any case within forty
(40) Business Days.

4.7 New Development Plans. Cornerstone shall have the right to propose any new
development plan for the Product in the Territory for Chiesi’s evaluation, it
being understood and agreed that Chiesi shall have no obligation whatsoever to
approve such plan(s).

4.8 Meetings. The Parties shall meet at least twice a year in person, unless
otherwise mutually agreed by the Parties, to share, discuss and evaluate
medical, scientific, commercial, legal, quality and regulatory information
relevant to the Product.

4.9 Pharmacovigilance. The Parties agree that, upon execution of this Agreement,
and in no event later than ten (10) weeks after the Effective Date, they shall
either amend the existing Pharmacovigilance agreement between the Parties or
enter into a separate Pharmacovigilance agreement, containing all customary
terms and conditions, for the exchange of adverse event and safety information,
including pregnancy exposure data concerning the Product (the “Pharmacovigilance
Agreement”). Until the Pharmacovigilance Agreement is finalized, the Parties
shall exchange such data in a manner that enables each Party to fulfill
regulatory requirements within their own territories (and within any other
limits of this Agreement).

 

11



--------------------------------------------------------------------------------

ARTICLE 5

SUPPLY AND MANUFACTURING

5.1 Responsibility for Supply and Manufacturing. Pursuant to Section 2.1, Chiesi
shall, within ten (10) days after the Effective Date, and as a condition
subsequent to the effectiveness of this Agreement (which, if not fulfilled,
shall void this Agreement), (i) execute such documents (each an “Instrument of
Authority”) and take such actions as may be necessary to assign and transfer to
Cornerstone all rights and obligations under the Supply Agreement to enable
Cornerstone to directly purchase the Compound for import thereof in the
Territory for the sole purpose set forth in the following paragraph (ii) and
(ii) execute such documents (each an “Instrument of Authority”) and take such
actions as may be necessary to assign and transfer to Cornerstone all rights and
obligations under the Manufacturing Agreement to enable Cornerstone to have the
Product manufactured and directly supplied to Cornerstone by using the Compound
purchased in accordance with the preceding paragraph (i). Consequently,
Cornerstone will purchase both the Compound and the Product exclusively from the
foregoing suppliers, or any other supplier previously approved in writing by
Chiesi, and Cornerstone will entirely assume the relevant responsibilities
arising therefrom with respect to the Territory. Without prejudice to the
foregoing, the above Instruments of Authority will all include a provision to
the effect that if this Agreement expires or is terminated for any reason, the
Supply Agreement and Manufacturing Agreement will be deemed to have been
assigned by Cornerstone back to Chiesi, automatically and without any action on
the part of Chiesi, Cornerstone or any party to such agreements, and that Chiesi
will be solely responsible for liabilities arising under such agreements from
and after the effective date of expiration or termination of this Agreement,
other than in the event of termination of this Agreement by Chiesi pursuant to
Sections 2.4, 8.6.2 or 12.5 or in the event of termination pursuant to
Section 3.2.

5.2 Records. Cornerstone shall, or shall require its contract manufacturers to,
maintain accurate books and records pertaining to the manufacture and release of
the Compound and the Products, as required by the Regulatory Requirements,
including all of the manufacturing and analytical records, all records of
shipments of Compound and Products, and all data relating to Compound and
Products and complaints Cornerstone has received therefor, for the time periods
required by the Regulatory Requirements. Cornerstone agrees that, in response to
any complaint, or in the defense by Chiesi of any litigation, hearing,
regulatory proceeding or investigation relating to Compound and Products,
Cornerstone shall make available to Chiesi such Cornerstone employees and
records reasonably necessary to permit the effective response to, defense of, or
investigation of such matters, subject to appropriate confidentiality
protections.

5.3 Notification. Cornerstone shall provide Chiesi with written notice as soon
as practicable of all claims and allegations, of which Cornerstone becomes
aware, that Cornerstone, or its contract manufacturers, are not complying with
the Regulatory Requirements associated with the manufacture or release of
Compound and Products for or in the Territory, or that the Products do not
comply with the Specifications therefor, which claims or allegations Cornerstone
reasonably believes to warrant investigation or response.

 

12



--------------------------------------------------------------------------------

5.4 Recalls. In the event (i) any Agency issues a directive, order or, following
the issuance of a safety warning or alert with respect to a product, a written
request that any Product be recalled, (ii) a court of competent jurisdiction
orders such a recall, or (iii) Cornerstone determines that any Product should be
recalled or that a “dear doctor” letter is required relating to the restrictions
on the use of the Product, Chiesi will co-operate, at Cornerstone’s expense,
with those activities relating to the Product as reasonably required by
Cornerstone, having regard to all Applicable Laws. Notwithstanding the
foregoing, in the event of a recall of the Product, Cornerstone will notify
Chiesi in accordance with the Pharmacovigilance Agreement and in any event
before initiation of any such recall, and Chiesi will cooperate, at
Cornerstone’s expense, with those recall activities relating to the Product as
reasonably required by Cornerstone, after discussion in good faith with Chiesi.

5.4.1 Cornerstone or its designated agent shall have the responsibility for
handling customer returns of the Product. Chiesi shall provide Cornerstone or
its designated agent with such assistance, at Cornerstone’s expense, as
Cornerstone may reasonably require to handle such Product returns.

5.4.2 For the purpose of clarity, Cornerstone shall be fully and solely
responsible for all costs and expenses related to any Product recall or return
in the Territory.

5.4.3 Cornerstone or its designated agent shall have the full responsibility for
responding to questions and complaints from Cornerstone’s customers for the
Product. Responsibilities and activities relating to complaints and questions
are defined in the Pharmacovigilance Agreement. All costs incurred in respect of
this Section 5.4.3 shall be borne by Cornerstone, subject to any applicable
indemnity provisions contained in this Agreement or the Pharmacovigilance
Agreement.

ARTICLE 6

FINANCIAL PROVISIONS

6.1 Upfront Fee. Within ten (10) days after the Effective Date, as consideration
for the rights granted to Cornerstone pursuant to Section 2.1, Cornerstone shall
pay to Chiesi a non-refundable and non-creditable amount of One Million U.S.
Dollars ($1,000,000) in cash after receipt of a proper invoice.

6.2 Regulatory Milestone. As further consideration for the rights granted to
Cornerstone pursuant to Section 2.1, Cornerstone shall pay to Chiesi a
non-refundable and non-creditable amount of Two Million Five Hundred Thousand
U.S. Dollars ($2,500,000) in cash within thirty (30) days after the First
Commercial Sale.

6.3 Royalties. As further consideration for the rights granted to Cornerstone
pursuant to Section 2.1, including, in particular, for the right of having the
Product made pursuant to Section 5.1, Cornerstone shall pay to Chiesi royalties
on annual Net Sales of the Product in the Territory at the rate of thirty
percent (30%) during the Initial Term (hereinafter defined), it being understood
and agreed that such royalties shall be reduced to fifteen percent (15%) on
annual Net Sales during the Extended Term (hereinafter defined).

 

13



--------------------------------------------------------------------------------

6.4 Reports and Royalty Payments. Within thirty (30) days after the end of each
Calendar Quarter, Cornerstone shall deliver a report to Chiesi (a “Report”)
specifying, for such Calendar Quarter in the Territory:

6.4.1 the quantities of each SKU of Product sold by Cornerstone in that Calendar
Quarter;

6.4.2 gross sales and the calculation of Net Sales of Product by SKU in the
Territory during such Calendar Quarter;

6.4.3 all quantities of Product distributed free of charge, together with any
documents evidencing such use;

6.4.4 the Net Sales Price for each SKU of Product sold in that Calendar Quarter
in the Territory;

6.4.5 the total royalty amount payable to Chiesi for all SKUs of the Product
delivered during such Calendar Quarter calculated in accordance with Section 6.3
using the Net Sales Price for each SKU in the Territory for the just-ended
Calendar Quarter.

6.4.6 Simultaneously with the delivery of such Report, Cornerstone shall
transfer, by wire in USD, the due amount of royalties to Chiesi’s bank account
indicated from time to time.

6.5 Records.

6.5.1 Audit. Cornerstone shall keep and maintain true and complete records
setting forth the gross sales of the Product in the Territory, and of all
matters relating to the computation of the Net Sales of the Product in the
Territory, including quantities of Product used as clinical supplies or in
patient assistance programs, volume of Product distributed, or records otherwise
related to Cornerstone’s performance of its obligations under this Agreement,
for a period of three (3) years following such sales, such records shall be open
to inspection at Cornerstone’s corporate headquarters on thirty (30) days
written notice provided by Chiesi, during the normal office hours of Cornerstone
(but not more frequently than once per year) by a nationally recognized
independent certified public accountant selected by Chiesi and reasonably
acceptable to Cornerstone, and retained solely for the purpose of auditing the
same at Chiesi’s expense; provided, however, that records with respect to any
Calendar Quarter may be audited no more than once in connection with the same
audit and/or subject matter; provided, further that nothing in this
Section 6.5.1 shall limit Chiesi’s right to have audited Cornerstone’s records
with respect to any Calendar Quarter in connection with Chiesi’s year-end
review. Such audit shall be conducted exclusively for the purpose of verifying
the accuracy of reports delivered by Cornerstone to Chiesi pursuant to
Section 6.4 and the accuracy of Cornerstone’s determination of the amounts
payable or paid by Cornerstone to Chiesi hereunder. The accountant shall sign a
confidentiality agreement prepared by Cornerstone and shall then have the right
to examine the records kept pursuant to this Section 6.5.1 and report to Chiesi
the findings (but not the underlying data) of such examination of records. The
accountant shall provide a draft copy of the report to Chiesi and Cornerstone
for review and comment, and each of Chiesi and

 

14



--------------------------------------------------------------------------------

Cornerstone shall have thirty (30) days after receipt of that report to review
and comment on the report which comments shall be provided to the accountant and
to each other. The final report shall be provided simultaneously to Chiesi and
Cornerstone by the independent certified public accountant within twenty
(20) days after the accountant’s receipt and consideration of such comments. In
the event that an audit has been initiated by Chiesi, the records that have been
the subject of the audit shall be kept until the later of (i) the expiry of any
time period set out in Section 6.5.2 for the payment or credit of any amounts
owing or (ii) the resolution of any dispute arising from the audit. If such
examination of records reveals more than a five percent (5%) underpayment of any
amounts payable hereunder as compared to the amounts actually reported by
Cornerstone as payable to Chiesi, as determined by such examination for the
period which is the subject of such examination, the expenses for said
accountant shall be borne by Cornerstone.

6.5.2 Adjustments. Cornerstone shall pay to Chiesi within forty-five (45) days
after the delivery of the accountant’s report pursuant to Section 6.5.1 any
amounts determined by the accountant to be payable by Cornerstone to Chiesi. If
the accountant determines that Cornerstone has overpaid Chiesi, Chiesi shall pay
to Cornerstone within forty-five (45) days after the delivery of the
accountant’s report pursuant to Section 6.5.1 an amount equal to such
overpayment.

6.6 Withholding Taxes. Chiesi and Cornerstone agree that all payments due to
Chiesi from Cornerstone hereunder shall be made by Cornerstone free and clear
of, and without deduction for, any Income or Withholding Taxes, except as
otherwise provided in this Section 6.6. If the fiscal or taxing authorities of
any relevant jurisdiction assert that Income or Withholding Taxes are required
to be withheld from any payments due to Chiesi or its Affiliates from
Cornerstone or its Affiliates, or the tax laws (including statutes, regulations,
treaties and judicial or official interpretations of any of the foregoing) in
one or more jurisdictions have changed so as to require such treatment, then
(i) the Party made aware of such assertion or change in law shall inform the
other Party within thirty (30) days and shall consult with the other Party
regarding the consequences of such assertion or change and (ii) until the
conclusion of such consultation Cornerstone and its Affiliates shall be entitled
to deduct and withhold the applicable Income or Withholding Tax from any
applicable payments due to Chiesi or its Affiliates and pay such Income or
Withholding Tax over to the applicable fiscal or taxing authority. If, after
consultation with Chiesi, Cornerstone believes that it or any of its Affiliates
is required to withhold Income or Withholding Tax from any payment to or for the
account of Chiesi or its Affiliates, such amount shall be deducted from the
amounts payable to or for the account of Chiesi or its Affiliates and shall be
paid by Cornerstone to the appropriate fiscal or tax authorities, provided that
Cornerstone shall however take all reasonable steps in order to allow Chiesi to
take advantage of the relevant double taxation treaty(ies) for the purpose of
minimizing withholding taxes on such amounts, so long as Chiesi and its
Affiliates promptly provides any forms, certificates or other documentation or
information that Chiesi or its Affiliates are required or reasonably requested
by Cornerstone to provide in connection with such minimization. Cornerstone
shall promptly furnish Chiesi with copies of official tax receipts or other
appropriate evidence to support a claim for tax or other credit in respect of
any sum so withheld, and shall provide such assistance as Chiesi may reasonably
require in obtaining any refund of such amounts to which Chiesi or its
Affiliates may be entitled, to the extent that such assistance does not cause
Cornerstone or its Affiliates to incur any liability in respect of any of the
taxes asserted to be due or other cost or expense. For purposes of this
Agreement, “Income or Withholding

 

15



--------------------------------------------------------------------------------

Tax” means (i) any tax, levy or charge imposed by a governmental authority that
is computed or determined by reference to gross or net receipts, revenues,
sales, income, earnings, profits or gains of Chiesi or any of its Affiliates or
any office, branch, permanent establishment or trade or business of Chiesi or
any of its Affiliates, (ii) any tax, levy or charge imposed by a governmental
authority as a result of the payment or accrual of amounts to or for the account
of Chiesi or any of its Affiliates in respect of the grant of rights or sale of
Product by Chiesi or any of its Affiliates to Cornerstone or any of its
Affiliates pursuant to this Agreement, and (iii) any additional amount, penalty,
interest or addition to tax imposed with respect to the foregoing or cost or
expense relating to the imposition or contest of the foregoing.

6.7 Third Party Pricing. Without prejudice to Chiesi’s rights under Section 7.1,
nothing contained herein, however, shall be deemed to limit in any way
Cornerstone’s right to determine the prices at which the Products purchased by
Cornerstone may be sold by Cornerstone to any Third Party.

ARTICLE 7

MARKETING OF THE PRODUCT

7.1 Marketing Plan. No later than two (2) months before the Transfer Date,
Cornerstone shall provide Chiesi with its proposed marketing plan for the
Product, based on Chiesi’s template, during the first year of this Agreement,
and thereafter shall provide Chiesi with its proposed marketing plan no later
than three (3) months before the second and subsequent years, as the case may
be. Such proposed marketing plans shall be duly carried out by Cornerstone,
taking into account all comments and suggestions of Chiesi. Furthermore, within
fifteen (15) Business Days of the end of each Calendar Quarter, Cornerstone
shall send Chiesi a written report detailing advertising and promotional
activities carried out in the said quarter.

7.2 Chiesi Approval of Marketing Materials. Cornerstone shall submit to Chiesi
for Chiesi’s prior written approval, copies of all marketing and promotional
materials and copies of all other printed materials which Cornerstone proposes
at any time to use in relation to the promotion, marketing, sale or offer for
sale of the Product. If Chiesi fails to respond to a request to approve any
promotional or marketing material within fifteen (15) Business Days after
receipt of Cornerstone’s submission by Chiesi, such failure shall constitute
approval of the submission.

7.3 Compliance with Marketing Authorization. All promotional and sales material,
including advertisement, sales and training aids, if locally prepared and used
by Cornerstone with respect to the Product, shall fully comply with Applicable
Laws and with the Marketing Authorization in the Territory. In addition,
Cornerstone will seek final approval from Chiesi in writing (such approval not
to be unreasonably withheld) before distributing such promotional and sales
material. If Chiesi fails to comment on such material within fifteen
(15) Business Days upon receipt thereof, then such material shall be considered
approved by Chiesi. Furthermore, all promotional and sales material contemplated
by this Section, along with all inner and outer packaging items of the Product,
shall clearly indicate the legend “Under license of CHIESI”.

7.4 Prevailing Market Conditions. Cornerstone agrees to keep Chiesi reasonably
and promptly informed of all relevant market conditions prevailing within the
Territory, which includes providing Chiesi with information regarding
development of prices, competing products and relevant legal regulations.

 

16



--------------------------------------------------------------------------------

ARTICLE 8

INTELLECTUAL PROPERTY

8.1 Ownership of Intellectual Property. Chiesi or its Affiliates or licensors
shall remain the owner of the intellectual property relating to the Products
including any and all rights to any scientific, pharmaceutical or technical
information, data, discovery, invention (whether patentable or not), Know-How,
substances, techniques, processes, systems, formulations, designs and expertise
relating to the Product which is not generally known to the public and any and
all rights under any and all Patents and the Trademark (collectively, the
“Chiesi Intellectual Property”).

8.2 Improvements.

8.2.1 Chiesi’s Improvements. Chiesi shall promptly notify Cornerstone of any
Improvements Controlled by Chiesi and such Improvement shall be included in the
license granted pursuant to this Agreement for the benefit of Cornerstone and
consequently such Improvement shall be considered a Product hereunder.

8.2.2 Cornerstone’s Improvements Cornerstone shall promptly notify Chiesi of any
Improvements Controlled by Cornerstone. Any such Improvements, whether
patentable or not, shall be the sole property of Chiesi, regardless of
inventorship. Subject to Section 8.2.1, Cornerstone shall assign, with no more
than nominal consideration and shall ensure that any of its employees, agents
and officers who are inventors of Improvements assign, to Chiesi, and hereby
does assign, all rights to such Improvements at no cost to Chiesi, and such
Improvement shall be included in the license granted pursuant to this Agreement
for the benefit of Cornerstone and consequently such Improvement shall be
considered a Product hereunder. Cornerstone shall provide Chiesi with reasonable
support in the filing and prosecution of any patent applications for
Improvements and shall provide all information and/or data in Cornerstone’s
possession that is necessary to support any such patent application.

8.3 Prosecution and Maintenance Chiesi shall diligently pursue the approval and
registration of the Trademark at its own expense. Chiesi shall also diligently
prosecute all pending patent applications and maintain all Patents relating to
the Product or any Improvement and pending in the Territory, including all
applications that may in future be filed as a result of Improvements. Chiesi
shall provide Cornerstone with the opportunity to consult and comment upon
material prosecution decisions with respect to the Patents in the Territory.
Notwithstanding the foregoing, Chiesi shall have the right to decline to
prosecute (or in the case of an application relating to a future Improvement,
decline to file) an application, provided, however, that in the event that
Chiesi elects not to pursue any such prosecution, it shall promptly so notify
Cornerstone and provide to Cornerstone the opportunity and necessary support to
enable Cornerstone to pursue such prosecution(s) at Cornerstone’s own cost and
expense, it being however understood and agreed that Cornerstone shall not be
obliged to so pursue. Chiesi shall promptly file in the Orange Book any Patent
that is issued and qualifies for inclusion in the Orange Book.

 

17



--------------------------------------------------------------------------------

8.4 Defense In the event of any claim, threat, potential threat, or suit by a
Third Party against either Cornerstone or Chiesi alleging infringement by the
Product of any patents or other Intellectual Property Rights of such Third
Party, the Party receiving such notice shall promptly notify the other Party in
writing of such fact, and Chiesi shall use its reasonable efforts to defend such
suit, and to the extent it incurs expenses in connection with such defense, it
shall bear such expenses.

8.4.1 Cornerstone shall reasonably support the efforts of defending against a
claim, threat, potential threat or suit, and to the extent it incurs expenses in
connection with providing such support, it shall bear such expenses.

8.4.2 In the event that as a result of the resolution or approved settlement of
any suit, or any anticipatory arrangement entered into in order to avoid the
threat or potential threat of a suit, arising under this section Cornerstone is
obliged to remit payments (including license and/or royalty payments) to a Third
Party in relation to Third Party intellectual property that would be infringed
(or prospectively be infringed) by the commercialization of the Product in the
Territory, Cornerstone shall be permitted to offset up to fifty percent (50%) of
such payments due to such Third Party against the royalties otherwise owed by
Cornerstone to Chiesi; provided however, to the extent that 50% of such payments
may in any calendar year exceed the amount of royalties that would otherwise be
payable to Chiesi during such calendar year, the amount of such excess shall be
carried over to future years and may be offset against royalties that would
otherwise be payable to Chiesi in such future years.

8.4.3 Notwithstanding the foregoing, if an alleged infringement relates to
Cornerstone’s corporate logo or any other Cornerstone-owned trade dress the
Parties agree to include on the packages, labeling and inserts related to the
Product, then all costs related to the defense of such allegation shall be borne
by Cornerstone.

8.5 Enforcement.

8.5.1 Cornerstone shall promptly inform Chiesi in writing of any actual or
alleged unauthorized use or infringement of the Chiesi Intellectual Property by
a Third Party of which it becomes aware and provide Chiesi with any available
evidence of such unauthorized use. Cornerstone shall have the first right, but
not the obligation, to conduct all enforcement proceedings relating to Chiesi
Intellectual Property, at it own cost and expense, provided that Chiesi shall
have the right to join any such proceedings. If Cornerstone successfully
enforces the Chiesi Intellectual Property Rights, it shall first have the right
to recoup one hundred percent (100%) of its out of pocket expenses incurred from
any recovery, and Chiesi shall then recover one hundred percent (100%) of any
costs incurred, and any remaining proceeds (including damages, settlement
proceeds or sublicense proceeds) shall be paid seventy percent (70%) to
Cornerstone, and thirty percent (30%) to Chiesi, it being however understood and
agreed that in the event Cornerstone and Chiesi enforce the Chiesi Intellectual
Property Rights jointly, then the above remaining proceeds shall be split 50/50.

8.5.2 If Cornerstone elects not to exercise its right pursuant to
Section 8.3.1.within a reasonable amount of time, Cornerstone shall promptly
notify Chiesi in writing of its election, and of the circumstance of such
infringement. In such event Chiesi shall have the

 

18



--------------------------------------------------------------------------------

right, but not the obligation, to conduct all enforcement proceedings relating
to Chiesi Intellectual Property, at its own cost and expense, provided that
Cornerstone shall have the right to join any such proceedings. If Chiesi
successfully enforces the Chiesi Intellectual Property Rights, it shall first
have the right to recoup one hundred percent (100%) of its out of pocket
expenses incurred from any recovery, and Cornerstone shall then recover one
hundred percent (100%) of any costs incurred, and any remaining proceeds
(including damages, settlement proceeds or sublicense proceeds) shall be paid
seventy percent (70%) to Chiesi, and thirty percent (30%) to Cornerstone, it
being however understood and agreed that in the event Chiesi and Cornerstone
enforce the Chiesi Intellectual Property Rights jointly, then the above
remaining proceeds shall be split 50/50.

8.5.3 No settlement or consent judgment or other voluntary final disposition of
a suit, or a threatened or potential suit, under this Article 8 may be entered
into by either Party without the prior written consent of the other Party, such
consent not to be unreasonably withheld. Either Party shall reasonably cooperate
with, and support, at it own cost and expense, the other Party and either Party
shall execute or cause the execution of such legal papers in connection with the
foregoing as may be reasonably requested by the other Party.

8.6 Chiesi Intellectual Property.

8.6.1 Cornerstone shall only market and sell the Product in the Field of Use in
the Territory under the Trademark.

8.6.2 Cornerstone acknowledges that Chiesi or its Affiliate or licensors are the
owner of all rights, title and interest to the Patents, the Trademark and all
associated goodwill, and any act that diminishes the value of such ownership
interest may be treated as a material breach of this Agreement, provided,
however, that Cornerstone further acknowledges that if such act is willful, or
if Cornerstone challenges the validity, scope or enforceability of the Patents
and/or the Trademark, or the substantial and secret nature of the Know-How in
the Territory, then the process provided in section 12.5 shall not apply and
Chiesi may terminate this Agreement with immediate effect. For the avoidance of
doubt, Chiesi shall not have any rights with respect to Cornerstone’s logo and
any other Cornerstone-owned trade dress the Parties agree to include on the
packages, labeling and inserts related to the Product.

8.6.3 Cornerstone will not attack, dispute, or contest the validity or the
ownership of the Patents and the Trademark or any registrations issued or
issuing with respect thereto, both during the Term of this Agreement and
thereafter. Cornerstone’s use of the Trademark shall inure to the benefit of
Chiesi, for all purposes including trademark registrations. In the event
Cornerstone acquires any rights relating to the Patents and/or the Trademark for
any reason, Cornerstone agrees to assign, and hereby does assign, at no cost,
all such rights, together with any related goodwill, to Chiesi. Cornerstone
shall use its best efforts not to do any act which would or might endanger,
destroy or similarly affect the value of the goodwill pertaining to the
Trademark nor do any act which might support a petition to cancel any
registration relating to the Trademark or cause the applicable registrar to
require a disclaimer of exclusive rights in such Trademark nor assist any other
person or other entity directly or indirectly in such act. Cornerstone will
immediately execute any documents presented to it by Chiesi to confirm Chiesi’s
ownership of all such rights.

 

19



--------------------------------------------------------------------------------

8.6.4 Cornerstone shall ensure that each reference to and use of the Trademark
by Cornerstone is in a manner approved by Chiesi and accompanied by the
acknowledgement as follows: “[Trademark] is a registered trademark of Chiesi
Farmaceutici S.p.A.”

8.6.5 Cornerstone shall comply with all reasonable instructions issued by Chiesi
relating to the form and manner in which the Trademark shall be used in
connection with the marketing of the Product by Cornerstone and to discontinue,
upon notice from Chiesi, any practice relating to the use of the Trademark which
in Chiesi’s reasonable opinion would adversely affect the rights or interest of
Chiesi in such Trademarks. Cornerstone shall not alter the packaging of the
Products or conceal, obscure, remove or otherwise interfere with the Trademark
or other markings including an indication of the source of origin which may be
placed on the Product for Chiesi. Cornerstone shall ensure that the Product is
promoted, distributed, handled, marketed, stored on its (or its designee’s)
premises, and shipped to its customers, in such a manner that would not
depreciate the goodwill associated with the Trademark used in association with
the Product.

8.6.6 In the event that a conflict arises between the interests of Chiesi and
Cornerstone in any litigation described in this Article 8, the Party that is not
funding the litigation shall have the right to be represented by counsel of its
own choice and at its sole expense.

8.6.7 Cornerstone shall not sell, market, distribute or use for any purpose any
Product or marketing, packaging or labeling materials related to the Product
which are damaged, defective or otherwise fail to meet the specification or
quality standards or the trademark usage requirements of this Agreement.
Furthermore, during the Initial Term (including the possible Extended Term), and
after its termination for any reason whatsoever, Cornerstone shall not use any
trademark or trade name identical with or confusingly similar to the Trademark
and shall not apply, before any authority of any country, for the registration
of any internet domain name (nor any other creative expression that may be the
subject of registration), containing, in any form or graphic character, the name
“Chiesi” and/or the Trademark used hereunder (and/or any other denomination
confusingly similar to the aforesaid names).

8.7 No Other Rights. Other than the rights expressly granted under this
Agreement, Cornerstone shall not acquire any rights to or under any Chiesi
Intellectual Property. Except as set forth herein and therein, Cornerstone shall
have no right to use the trade names, trademarks or other intellectual property
of Chiesi except as provided in writing in advance by Chiesi. Upon termination
of this Agreement, Cornerstone will discontinue all use of the Chiesi name,
Trademark and the Chiesi Intellectual Property and discontinue all
representation that it is or was an authorized representative of Chiesi. This
Section 8.7 shall survive the expiration or termination of this Agreement.

ARTICLE 9

REPRESENTATIONS, WARRANTIES AND COVENANTS

9.1 Mutual Representations, Warranties and Covenants. Each Party represents,
warrants and covenants that:

 

20



--------------------------------------------------------------------------------

9.1.1 it is a corporation duly organized, validly existing and in good standing
under the laws of its jurisdiction of incorporation and has the corporate power
and authority to execute, deliver, and perform this Agreement;

9.1.2 the execution of this Agreement and the performance thereof have been duly
authorized by all necessary corporate action on its part and do not conflict
with the terms or conditions of any agreement to which such Party is subject;

9.1.3 when executed and delivered by it, this Agreement will constitute a legal,
valid and binding obligation of it, enforceable against it in accordance with
the provisions of this Agreement; and

9.1.4 it shall perform its obligations under this Agreement in compliance with
all Applicable Laws.

9.2 Additional Representations, Warranties and Covenants of Cornerstone.

9.2.1 Cornerstone represents, warrants and covenants that: (a) it has duly
investigated the Know-How and the Patents in order to determine its interest in
entering into this Agreement; (b) it shall represent the Product accurately and
fairly and shall refrain from misleading or unethical business practices; (c) it
shall conduct its business in a manner that reflects favorably on the Product
and the good name, goodwill and reputation of Chiesi; (d) it shall avoid
deceptive or unethical practices, including disparagement of the Product and
(e) it shall not make any representations, warranties or guarantees to customers
or other Third Parties or to the trade with respect to the Specifications,
features or capabilities of the Product that are inconsistent with the
literature or documentation provided by Chiesi.

9.2.2 To its knowledge, Cornerstone (i) is not debarred, (ii) is not in the
process of being debarred, (iii) has not been threatened with debarment and
(iii) does not use the services of any persons who have been, or are in the
process of being, debarred under 21 U.S.C. § 335a(a) of the Act or any
comparable law. Furthermore, neither Cornerstone nor, to its knowledge, any of
its officers, employees, or consultants has been convicted of an offense under
(i) either a federal or state law that is cited in 21 U.S.C. § 335(a) as a
ground for debarment, denial of approval, or suspension, or (ii) any other law
cited in any comparable Applicable Law as a ground for debarment, denial of
approval or suspension.

9.2.3 Cornerstone has all Agency consents necessary or desirable in performance
of its obligations hereunder and the commercial sale of the Product in the
Territory.

9.2.4 Cornerstone will not market the Product outside the Field of Use or
outside the Territory nor will it sell the Product to any Third Party for sale
or distribution outside the Field of Use or outside the Territory.

9.2.5 All Product commercialized by Cornerstone, or under its authority, shall
(i) be made, imported, stored, handled, used, promoted, distributed, marketed,
offered for sale and sold in compliance with the terms of this Agreement, the
Act and all Applicable Laws; (ii) be in accordance with and conform to any
applicable standards specified by the United States Pharmacopeia and
Pharmacopeia Forum and the European Pharmacopeia and Pharmacopeial Forum and
(iii) be free from any material that would cause the Product to be adulterated
or misbranded within the meaning of the Act.

 

21



--------------------------------------------------------------------------------

9.3 Additional Representations, Warranties and Covenants of Chiesi.

9.3.1 Chiesi represents, warrants and covenants that, to its knowledge, the
purchase, sale, use, disposition, and advertisement of any Product or the
Trademark by Cornerstone will not infringe on or violate any patent, design,
copyright, trademark, trade secret, or other right of any Third Party, provided
that said activities are not performed in contravention of this Agreement.
Chiesi has no knowledge of any pending or potential claim or action alleging any
such infringement. Chiesi has the right to grant the rights to Cornerstone
contemplated in this Agreement in the Territory.

9.3.2 Neither Chiesi nor, to its knowledge, any of its officers, employees, or
consultants has been convicted of an offense under (i) either a federal or state
law that is cited in 21 U.S.C. § 335(a) as a ground for debarment, denial of
approval, or suspension, or (ii) any other law cited in any comparable
Applicable Law as a ground for debarment, denial of approval or suspension.

9.3.3 Chiesi and its Affiliates will not market the Product in the Field of Use
in the Territory nor will they sell the Product to any Third Party for sale or
distribution in the Field of Use in the Territory.

9.3.4 Exhibit A is a true and correct copy of the Supply Agreement, together
with an Instrument of Authority as set forth in Section 5.1. Such Supply
Agreement is in full force and effect. The execution of the Instrument of
Authority will not in any way limit the full force and effect of such Supply
Agreement.

9.3.5 Exhibit B is a true and correct copy of the Manufacturing Agreement,
together with an Instrument of Authority as set forth in Section 5.1. Such
Manufacturing Agreement is in full force and effect. The execution of the
Instrument of Authority will not in any way limit the full force and effect of
such Manufacturing Agreement.

9.4 Disclaimer. EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT, ALL WARRANTIES,
CONDITIONS, AND REPRESENTATIONS, WHETHER EXPRESS OR IMPLIED, ARISING BY LAW,
CUSTOM, PRIOR ORAL OR WRITTEN STATEMENT BY THE PARTIES, OR OTHERWISE (INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, TITLE, AND
NON-INFRINGEMENT) ARE HEREBY OVERRIDDEN, EXCLUDED AND DISCLAIMED.

ARTICLE 10

INDEMNIFICATION

10.1 Indemnification by Cornerstone. Cornerstone hereby agrees to defend Chiesi
and its Affiliates and their respective directors, officers, employees, agents,
successors and assigns from and against any and all Claims of a Third Party and
to indemnify and hold Chiesi and its Affiliates and their respective directors,
officers, employees, agents, successors and assigns, harmless from and against
any and all Losses to the extent arising from any such Claims

 

22



--------------------------------------------------------------------------------

of a Third Party for (i) death or personal injury to the extent arising from the
manufacture, supply, importation, storage, handling, use, promotion,
distribution, marketing, sale, use or consumption of the Compound and/or the
Product, (ii) Cornerstone’s breach of its representations, warranties or
covenants under this Agreement, or Pharmacovigilance Agreement, or (iii) the
negligence or willful misconduct or wrongdoing of Cornerstone or any person for
whose actions or omissions Cornerstone is legally liable, except, in each case,
to the extent that such Losses arise as a result of an item for which Chiesi is
obligated to indemnify Cornerstone pursuant to Section 10.2.

10.2 Indemnification by Chiesi. Chiesi hereby agrees to defend Cornerstone and
its Affiliates and their respective directors, officers, employees, agents,
successors and assigns from and against any and all Claims of a Third Party and
to indemnify and hold Cornerstone and its Affiliates and their respective
directors, officers, employees, agents, successors and assigns, harmless from
and against any and all Losses to the extent arising from any such Claims of a
Third Party for (i) Chiesi’s breach of its representations, warranties or
covenants under this Agreement or Pharmacovigilance Agreement, or (ii) the
negligence or willful misconduct or wrongdoing of Chiesi or any person for whose
actions or omissions Chiesi is legally liable, except, in each case, to the
extent that such Losses arise as a result of an item for which Cornerstone is
obligated to indemnify Chiesi pursuant to Section 10.1.

10.3 Indemnification Procedures. No indemnity may be claimed by or given to the
Party seeking to rely on such indemnity:

10.3.1 unless the Party claiming indemnity shall have promptly notified the
other Party of the relevant potential Loss upon becoming aware of such potential
Loss except to the extent the failure to provide such notice does not materially
prejudice the Party providing such indemnity’s ability to defend or contest any
suit or claim relating to such potential Loss;

10.3.2 where the Party seeking indemnification has made any admission or offer
or any settlement without the prior written consent of the indemnifying Party,
which consent shall not be unreasonably withheld or delayed; and

10.3.3 unless the Party seeking indemnification has allowed the indemnifying
Party to assume full control of all proceedings in relation to any such
potential Loss within thirty (30) days of having been given notice of such
proceedings; provided, that (i) the Party seeking indemnification shall have the
right to appoint independent counsel at its own cost to participate therein and
(ii) no compromise or settlement may be effected by the indemnifying Party
without the prior written consent of the other Party.

10.4 Insurance. During the Term and for a period of thirty-six (36) months
thereafter, the Parties shall obtain and/or maintain product liability insurance
in such amounts as are reasonable given (i) their responsibilities and
liabilities under this Agreement and (ii) such amounts as may be reasonable and
customary within the industry in respect of the Product and country the subject
of this Agreement. On request, either Party shall provide the other Party with a
certificate of such insurance policy.

 

23



--------------------------------------------------------------------------------

10.5 Limitation on Liability. NOTWITHSTANDING THE FOREGOING WARRANTIES AND
REPRESENTATIONS AND THE FURTHER OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT,
EXCEPT FOR EACH PARTY’S INDEMNIFICATION OBLIGATIONS PURSUANT TO THIS ARTICLE 10,
AND SUBJECT TO ANY EXPRESS PROVISION TO THE CONTRARY, NEITHER PARTY SHALL BE
LIABLE TO THE OTHER PARTY FOR INDIRECT, INCIDENTAL, SPECIAL, STATUTORY, TREBLE,
CONSEQUENTIAL OR PUNITIVE DAMAGES, INCLUDING ANY CLAIM FOR DAMAGES BASED UPON
LOST PROFITS OR LOST BUSINESS OPPORTUNITY EXCEPT WHERE SUCH DAMAGES ARE THE
RESULT OF EITHER PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

ARTICLE 11

CONFIDENTIALITY

11.1 Confidential Information. Each Party acknowledges that the other Party may
disclose certain information, data or know-how which the disclosing Party treats
confidentially and identifies as confidential or which the recipient knows or
should have reason to believe is so treated by the disclosing Party (the
“Confidential Information”). If either Party discloses such Confidential
Information to the other, the receiving Party will (a) use at least the same
degree of care to maintain the secrecy of such Confidential Information as the
receiving Party uses to maintain the secrecy of its own confidential
information, but in no event less than a reasonable degree of care and (b) use
the Confidential Information only to accomplish the purposes of this Agreement.

11.2 Disclosure. The receiving Party will not disclose the Confidential
Information of the disclosing Party to any person except those of the receiving
Party’s employees or agents that require access thereto to accomplish the
purposes of this Agreement and have been made aware of the confidentiality
obligations herein. If the receiving Party learns of an actual or potential
unauthorized use or disclosure of the disclosing Party’s Confidential
Information, the receiving Party will promptly notify the disclosing Party and,
at the disclosing Party’s request, provide the disclosing Party with reasonable
assistance to recover its Confidential Information and to prevent subsequent
unauthorized uses or disclosures of such Confidential Information. Each Party
acknowledges that (a) the unauthorized use or disclosure of any Confidential
Information of the disclosing Party will cause irreparable damage for which it
will not have an adequate remedy at law and (b) the disclosing Party will be
entitled to injunctive and other equitable relief in such cases.

11.3 Limitations. Neither Party will have any confidentiality obligation with
respect to the Confidential Information of the disclosing Party that (a) the
receiving Party independently knew or develops without using such Confidential
Information of the disclosing Party, (b) the receiving Party lawfully obtains
from another person under no obligation of confidentiality or (c) is or becomes
publicly available other than as a result of an act or omission of the receiving
Party or any of its employees or agents.

11.4 Terms of Agreement. Except as set forth below, no announcement or other
disclosure, public or otherwise, concerning the financial or other terms of this
Agreement shall be made, either directly or indirectly, by either Party to this
Agreement, except as may be legally

 

24



--------------------------------------------------------------------------------

required, without first obtaining the written approval of the other Party as to
the nature and text of such announcement or disclosure, such approval and
agreement not to be unreasonably withheld. Notwithstanding the above, the
Parties shall be free to publicly disclose information contained in such press
release that has been previously approved for disclosure by the other Party,
without further approvals from the other Party hereunder, to the extent there
have been no material additions or changes thereto.

11.5 Publication of Data. Any publication of clinical and scientific data
relevant to the Product, generated under the terms of this Agreement, will be
jointly planned and agreed upon in advance.

11.6 Confidentiality Term. All confidentiality provisions set out herein shall
remain in full force and effect during the Term and for a period of ten
(10) years from the date of termination hereof.

ARTICLE 12

TERM AND TERMINATION

12.1 Term. This Agreement shall become effective on the Effective Date and shall
remain in force until the last date on which the sale of the Product in the
Territory would infringe a Valid Claim of an Orange Book Patent in the Territory
but for the grant of the rights under this Agreement (“Initial Term”).
Thereafter, this Agreement shall automatically renew for an additional period of
five (5) years (“Extended Term”), which Extended Term may be earlier terminated
by either Party with effect on December 31st of any year, by giving at least
twelve (12) months prior written notice.

12.2 Termination upon Marketing Authorization Denial or upon Different Label
Grant. In the event that the Marketing Authorization is not obtained by April 1,
2013, or in the event the Marketing Authorization is granted with a label that
is materially different from that submitted with the NDA, Cornerstone will have
the right to terminate the Agreement upon thirty (30) Business Days’ prior
written notice.

12.3 Termination upon Adverse Agency Action. Notwithstanding anything contained
in this Agreement, Cornerstone may terminate this Agreement upon thirty
(30) Business Days prior written notice in the event that any Agency takes any
action, or raises any objection, that permanently prevents Cornerstone from
importing, marketing or selling the Product in the Territory.

12.4 Termination upon Regulatory Authority Action. In the event that a
Regulatory Authority requires Cornerstone to cease selling or distributing the
Product in the Territory, Cornerstone will have the right to terminate the
Agreement upon thirty (30) Business Days’ prior written notice.

12.5 Termination upon Default or Breach. In the event that either Party
materially breaches this Agreement, the breaching party shall have the
opportunity to cure such breach within (i) thirty (30) Business Days or (ii) a
reasonably longer period if such breach is not capable of cure within thirty
(30) Business Days, in each case after receipt of written notice of such breach.
If the breach is not cured by the breaching party within the applicable cure
period,

 

25



--------------------------------------------------------------------------------

the non-breaching party shall be entitled to bring action against the breaching
party to recover damages (other than indirect, inconsequential or punitive
damages) arising from such breach. The non-breaching party shall have the right
to terminate this Agreement upon thirty (30) Business Days written notice
(following the expiration of all cure periods) if it can prove that the
consequences of the breaching party’s breach or default have a material adverse
effect on the economic value of this Agreement to such Party and that, absent
termination, such material adverse effect will be permanent in nature.

12.6 Effects of Expiration or Termination. Upon expiry or termination of this
Agreement, for any reason whatsoever:

12.6.1 Cornerstone shall promptly cease selling the Product (except Product
currently in stock, subject to Section 12.6.5) and using the Know-How and the
Trademark;

12.6.2 Cornerstone shall promptly relinquish and return free of charge to Chiesi
all pharmacological, toxicological and clinical original data in its possession
and all technical information, and Know-How or material relating to the Product;
provided, however, that Chiesi shall reimburse Cornerstone for reasonable
out-of-pocket costs in connection with such return in the event of termination
of this Agreement by Cornerstone pursuant to Sections 12.2, 12.3, 12.4 or 12.5;

12.6.3 Cornerstone shall promptly transfer free of charge to Chiesi, or to a
company designated by Chiesi, any and all IND(s), Marketing Authorization
Application(s) and Marketing Authorization held by Cornerstone; provided,
however, that Chiesi shall reimburse Cornerstone for reasonable out-of-pocket
costs, including administrative transfer fees, in connection with such transfer
in the event of termination of this Agreement by Cornerstone pursuant to
Sections 12.2, 12.3, 12.4 or 12.5.

12.6.4 the liabilities of the Parties hereunder in respect of matters
outstanding at the time of such termination shall not be in any way affected;

12.6.5 Chiesi shall have the option to purchase all stocks of the Product, held
by Cornerstone within thirty (30) days of termination, in good and marketable
condition at supply price to Cornerstone. If the said option to purchase the
above stock of the Product is not exercised by Chiesi, Cornerstone shall be
entitled to continue to sell the above stock of the Product in the Territory
until all existing inventory is sold or for a period of six (6) months,
whichever is shorter.

12.6.6 Sections 8.6.3, 8.6.7 and 8.7 and Articles 10, 11 and 13 shall survive
termination of this Agreement.

12.7 Accrued Rights. Any termination of this Agreement shall be without
prejudice to the rights and remedies of either Party with respect to any of the
provisions of this Agreement or arising out of breaches prior to such
termination and shall not relieve either of the Parties of any obligations or
liability accrued hereunder prior to such termination including indemnity
obligations and confidentiality obligations, nor rescind or give rise to any
right to rescind anything done or payments made or other consideration given
hereunder prior to the time of such termination and shall not affect in any
manner any vested rights of either Party arising out of this Agreement prior to
such termination or expiration.

 

26



--------------------------------------------------------------------------------

ARTICLE 13

GENERAL PROVISIONS

13.1 No Restriction on Activities. Except as otherwise provided in this
Agreement, nothing provided herein shall in any way limit the Parties from
entering into any other business venture or restrict Chiesi from entering into
similar marketing or sales agreements with other persons or entities for the
sale and distribution of other products or services, provided, however, that
Chiesi shall not grant a license to any product to be used essentially in the
Competitive Field in the Territory to any Third Party without first offering an
equivalent license to Cornerstone for the sale and distribution thereof at the
terms set out below (“First Offer Right”). Chiesi shall grant Cornerstone an
exclusive First Offer Right for a period of sixty (60) days following receipt by
Cornerstone of written notice by Chiesi that such product will be available for
distribution (the “Negotiation Period”). If the Parties do not reach an
agreement with respect to the distribution of such product within the
Negotiation Period and enter into a definitive agreement within ninety (90) days
thereafter or if Cornerstone notifies Chiesi in writing during the Negotiation
Period that it does not wish to distribute such product, then Chiesi shall have
no further obligation with respect to such product under this Section 13.1.

13.2 Legal Relationship. It is understood and agreed by the Parties that
Cornerstone is an independent contractor and is not the agent of Chiesi for any
purpose whatsoever, and Cornerstone has no right or authority in any way to
obligate, assume or create any liability on the part of Chiesi or to make any
representations or warranties, whether express or implied, on behalf of Chiesi,
except as permitted by this Agreement.

13.3 Authority. Neither Chiesi nor Cornerstone shall have, or represent that it
has, any authority to enter into or make contracts in the name of, or on behalf
of the other, to pledge the other’s credit, to extend credit to the other or to
bind the other in any way.

13.4 Additions or Alterations to Chiesi’s Products. Cornerstone shall not make
any additions, modifications or alterations to any Products without Chiesi’s
prior written consent, which Chiesi may withhold in its absolute discretion.

13.5 Assignment; Binding Effect. Neither this Agreement nor any rights or
obligations hereunder may be assigned or otherwise transferred by either Party
without the prior written consent of the other, except that (i) Chiesi may
assign this Agreement to any entity controlled by, under common control with or
controlling Chiesi and (ii) either party may assign this Agreement to any
successor to such party by means of sale of all or substantially all of the
assets of such party or sale of a majority of its voting stock. Subject to the
foregoing, this Agreement is binding upon, inures to the benefit of and is
enforceable by the Parties to this Agreement and their respective successors and
assigns.

13.6 No Third-Party Beneficiaries. The terms and provisions of this Agreement
are intended solely for the benefit of each Party hereto and their respective
successors or permitted assigns, and it is not the intention of the Parties to
confer third-party beneficiary rights upon any other person.

 

27



--------------------------------------------------------------------------------

13.7 Governing Law; Jurisdiction. Any and all rights, liabilities and any
disputes relating to this Agreement shall be construed under and governed by the
laws of Italy. In the event of any controversy or claim arising out of or
relating to or in connection with any provision of this Agreement or breach
thereof, the Parties shall try to settle those conflicts amicably between
themselves. Should they fail to agree, the matter in dispute shall be finally
and exclusively referred to the courts in England having jurisdiction.

13.8 Entire Agreement. This Agreement constitutes the entire Agreement between
the Parties hereto with respect to the subject matter and supersedes all
previous agreements, whether written or oral, with respect to such subject
matter. No modification or alteration shall be binding unless in writing and
signed by both Parties.

13.9 Notices. All notices and other communications sent to the applicable
address or facsimile number specified below shall be deemed to have been
delivered at the earlier of (i) the time of actual receipt by the addressee;
(ii) if the notice is sent by facsimile transmission, the time indicated on the
transmitting party’s receipt of confirmation of transmission if that time is
during the addressee’s regular business hours on a Business Day, and otherwise
at 9:00 a.m. on the addressee’s next Business Day after such time; and (iii) if
the notice is sent by a internationally recognized, reputable express courier
service, the time shown on the confirmation of delivery provided by that service
if that time is during the recipient’s regular business hours on a Business Day,
and otherwise at 9:00 a.m. on the recipient’s next Business Day after such time.

Notices to Chiesi shall be addressed to:

Chiesi Farmaceutici S.p.A.

Via Palermo 26/A

43122 Parma

ITALY

Phone: +39.0521.2791

Fax: +39.0521.774468

Attention: Chief Executive Officer

Copy to: Head of Corporate Development and Legal and Corporate Affairs Director

Notices to Cornerstone shall be addressed to:

Cornerstone Therapeutics Inc.

1255 Crescent Green Drive

Suite 250

Cary, North Carolina 27518

USA

Phone: 919-678-6611

Fax: 919-678-6599

Attention: President

Copy to: General Counsel

Either Party may change its address by giving notice to the other Party.

 

28



--------------------------------------------------------------------------------

13.10 Counterparts. This Agreement (and any amendments hereto) may be executed
in several counterparts (including by facsimile) and all when so executed shall
constitute one agreement, binding on all of the Parties hereto, even though all
of the Parties are not signatories to the original or the same counterpart.

13.11 Severability. If any provision of this Agreement, or the application of
such provision to any person or circumstance shall be held invalid or in
violation of a mandatory provision of Applicable Laws by a court or governmental
agency of competent jurisdiction over this Agreement, it shall be ineffective
and deemed to have been deleted from this Agreement only to the extent of such
invalidity or violations and the remainder of this Agreement, or the application
of such provision to persons or circumstances other than those as to which it is
held invalid, shall not be affected thereby.

13.12 Waiver. Subject to Applicable Laws and except as otherwise provided in
this Agreement, any Party to this Agreement may extend the time for performance
of any obligation under this Agreement of any other Party or waive compliance
with any term or condition of this Agreement by any other Party. No such
extension or waiver shall be effective unless set forth in a written instrument
duly executed by the Party granting such extension or waiver. No delay in
asserting or exercising a right under this Agreement shall be deemed a waiver of
that right.

13.13 Further Assurances. At the request of either of the Parties, the other
Party shall (and shall use reasonable efforts to procure that any other
necessary Third Parties shall) execute and do all such documents, acts and
things as may reasonably be required subsequent to the signing of this Agreement
for assuring to or vesting in the requesting Party the full benefit of the terms
hereof.

13.14 Headings. The headings herein are for the convenience of the Parties only
and shall not be used in the interpretation of the provisions hereof.

13.15 Publicity. Except as required by Applicable Law or stock exchange,
including Securities and Exchange Commission, rules, the Parties agree to keep
this Agreement confidential until and except as they mutually agree on
publicity. Subject to Applicable Law, all publicity regarding this Agreement
shall be jointly planned and coordinated by and between the Parties.

13.16 Force Majeure. Failure of either Party to perform its obligations under
this Agreement (excepting the obligation to make payments) shall not subject
such Party to any liability to the other if such failure is caused or occasioned
by any Force Majeure. The Party suffering an event of Force Majeure shall
immediately notify the other Party and the Parties shall cooperate in good faith
in order to minimize the damages for the Parties; provided, however, that

 

29



--------------------------------------------------------------------------------

the Party whose performance has not been hindered by the Force Majeure shall
have the right to terminate this Agreement, upon 30 (thirty) calendar days’
prior notice to the other, if an event of Force Majeure continues for more than
6 (six) consecutive months. Termination pursuant to the application of this
Section 13.16 shall not constitute a breach of this Agreement on the part of
either Party.

13.17 Language. All written communication between the Parties or their
Affiliates relating to this Agreement and its implementation shall be in English
language.

[Signature Page Follows]

 

30



--------------------------------------------------------------------------------

IN WITNESS THEREOF, the Parties hereto have caused this Agreement to be duly
executed in duplicate by their authorized officers as of the Effective Date.

 

CHIESI FARMACEUTICI S.p.A.     CORNERSTONE THERAPEUTICS INC. By:   /s/ Ugo Di
Francesco     By:   /s/ Craig Collard Name:   Dr. Ugo Di Francesco     Name:  
Craig A. Collard Title:   CEO     Title:   President and CEO CHIESI FARMACEUTICI
S.p.A.     By:   /s/ Alberto Chiesi       Name:   Dr. Alberto Chiesi      
Title:   Chairman      



--------------------------------------------------------------------------------

Appendix A

to the License and Distribution Agreement made as of this 6th day of November,
2012 between Chiesi FARMACEUTICI S.p.A. and Cornerstone THERAPEUTICS Inc.

Trademark

[To be indicated in due course]

Patents listed in the Orange Book (upon NDA approval)

US 6,987,094 granted on 17.01.2006

US 7,696,178 granted on 13.04.2010

US 7,939,502 granted on 10.05.2011

Other Patents

US 8,168,598 granted on 01.05.2012

Apl. nr. 13/429,624 filed on 26.03.2012

 

Chiesi FARMACEUTICI S.p.A.     Cornerstone THERAPEUTICS Inc. /s/ Ugo Di
Francesco     /s/ Craig Collard (Signature)     (Signature) Chiesi FARMACEUTICI
S.p.A.     /s/ Alberto Chiesi     (Signature)    



--------------------------------------------------------------------------------

Exhibit A

Supply Agreement



--------------------------------------------------------------------------------

Exhibit B

Manufacturing Agreement



--------------------------------------------------------------------------------

Schedule

 

1.33    [Current Draft Product Specs, to be updated upon FDA approval]